Exhibit 10.8

 

Employment Agreement

 

This Employment Agreement (this “Agreement”) is made as of May 7, 2019 by and
between SciPlay Parent Company, LLC, a Nevada limited liability company (the
“Company”), and Josh Wilson (“Executive”).

 

WHEREAS, Phantom EFX, LLC, an affiliate of the Company, and Executive entered
into an Employment Agreement dated September 16, 2015, which was amended on
July 21, 2016 and January 22, 2018 (the “Prior Employment Agreement”); and

 

WHEREAS, the Company and Executive wish to enter into this Agreement as of the
Effective Date, which shall supersede and replace the Prior Employment Agreement
in all respects;

 

NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows.

 

1.                   Employment; Term.  The Company hereby agrees to employ
Executive, and Executive hereby accepts employment with the Company, in
accordance with and subject to the terms and conditions set forth in this
Agreement.  This term of employment of Executive under this Agreement (the
“Term”) shall be the period commencing on the consummation of the initial public
offering of a minority stake in Scientific Games Corporation’s Social Gaming
business (the “Effective Date”) and ending on the third anniversary of the
Effective Date, as may be extended in accordance with this Section 1 and subject
to earlier termination in accordance with Section 4.  The Term shall be extended
automatically without further action by either party by one (1) additional year
(added to the end of the Term), and then on each succeeding annual anniversary
thereafter, unless either party shall have given written notice to the other
party prior to the date which is sixty (60) days prior to the date upon which
such extension would otherwise have become effective electing not to further
extend the Term, in which case Executive’s employment shall terminate on the
date upon which such extension would otherwise have become effective, unless
earlier terminated in accordance with Section 4.

 

2.                   Position and Duties.  During the Term, Executive will serve
as Chief Executive Officer of SciPlay Corporation (“SciPlay”) and as an officer
or director of any subsidiary or affiliate of the Company if elected or
appointed to such positions, as applicable, during the Term.  In such
capacities, Executive shall perform such duties and shall have such
responsibilities as are normally associated with such positions, and as
otherwise may be assigned to Executive from time to time by or upon the
authority of the board of directors of SciPlay (the “Board”).  Subject to
Section 4(e), Executive’s functions, duties and responsibilities are subject to
reasonable changes as the Company or SciPlay may in good faith determine from
time to time.  Executive hereby agrees to accept such employment and to serve
the Company and its subsidiaries and affiliates to the best of Executive’s
ability in such capacities, devoting all of Executive’s business time to such
employment.

 

3.                   Compensation.

 

(a)                                 Base Salary.  During the Term, Executive
will receive a base salary of Five Hundred Thousand U.S. dollars (US$500,000)
per annum (pro-rated for any partial year), payable in accordance with the
Company’s regular payroll practices and subject to such deductions or amounts to
be withheld as required by applicable law and regulations or as may be agreed to
by Executive.  In the event that the Company, in its sole discretion, from time
to time determines to increase Executive’s base salary, such increased amount
shall, from and after the effective date of such increase, constitute the “base
salary” of Executive for purposes of this Agreement.

 

--------------------------------------------------------------------------------



 

(b)                                 Short-Term Incentive Compensation Program. 
Executive shall have the opportunity annually to earn incentive compensation. 
For the 2019 and 2020 fiscal years, Executive shall have the opportunity to earn
amounts determined by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion in accordance with the applicable short-term
incentive compensation plan of the Company for such fiscal years (the “STIP”). 
At such time that a final STIP plan document is adopted by the Compensation
Committee, a copy will be provided to Executive.  Under the STIP, Executive
shall have the opportunity annually to earn up to 100% of Executive’s base
salary as cash incentive compensation (“Cash Incentive Compensation”) and up to
100% of Executive’s base salary as performance-based equity incentive
compensation on the terms and subject to the conditions of the STIP.

 

(c)                                  Long-Term Senior Executive Incentive Plan. 
During the Term, Executive shall be eligible to participate in the senior
executive incentive plan for the Company (the “SEIP”) in accordance with the
terms for such SEIP.  At such time that a final SEIP plan document is adopted by
the Compensation Committee, a copy will be provided to Executive.  Any payout
under the SEIP will be based on the growth of the business of the Company and
its affiliates during the measurement period as specified by the terms of the
SEIP.

 

(d)                                 Eligibility for Additional Incentive
Plan(s).  In addition to the STIP and the SEIP, Executive shall have the
opportunity to earn incentive compensation, including up to 125% of Executive’s
base salary as performance-based annual equity grants, in amounts determined by
the Compensation Committee in its sole discretion in accordance with the
Company’s Long-Term Incentive Plan.  Any incentive compensation earned by
Executive will be subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive.

 

(e)                                  Expense Reimbursement.  Subject to
Section 3(g), during the Term the Company shall reimburse Executive for all
reasonable and necessary travel and other business expenses incurred by
Executive in connection with the performance of Executive’s duties under this
Agreement, on a timely basis upon timely submission by Executive of vouchers
therefor in accordance with the Company’s standard policies and procedures.

 

(f)                                   Employee Benefits.  During the Term,
Executive shall be entitled to participate, without discrimination or
duplication, in any and all medical insurance, group health, disability, life
insurance, accidental death and dismemberment insurance, 401(k) or other
retirement, deferred compensation, stock ownership and such other plans and
programs which are made generally available by the Company and its affiliates to
similarly situated executives of the Company in accordance with the terms of
such plans and programs and subject to the right of the Company (or its
applicable affiliate) to at any time amend or terminate any such plan or
program.  Executive shall be entitled to paid time off, holidays and any other
time off in accordance with the Company’s policies in effect from time to time. 
For all such employee benefits made available to Executive and which vary the
level of benefits based on years of service or other duration of employment,
Executive shall be given credit for Executive’s duration of employment with
Phantom EFX, LLC.

 

(g)                                  Taxes and Internal Revenue Code 409A. 
Payment of all compensation and benefits to Executive under this Agreement shall
be subject to all legally required and customary withholdings.  The Company
makes no representations or warranties and shall have no responsibility
regarding the tax implications of the compensation and benefits to be paid to
Executive under this Agreement, including under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and applicable administrative
guidance and regulations (“Section 409A”). Section 409A governs plans and
arrangements that provide “nonqualified deferred compensation” (as defined under
the Code) which may include, among others, nonqualified retirement plans, bonus
plans, stock option plans, employment agreements and severance agreements.  The
Company reserves the right to pay compensation and provide benefits under

 

2

--------------------------------------------------------------------------------



 

this Agreement (including under Section 3 and Section 4) in amounts, at times
and in a manner that minimizes taxes, interest or penalties as a result of
Section 409A.  In addition, in the event any benefits or amounts paid to
Executive hereunder are deemed to be subject to Section 409A, Executive consents
to the Company adopting such conforming amendments as the Company deems
necessary, in its reasonable discretion, to comply with Section 409A (including
delaying payment until six (6) months following termination of employment).  To
the extent any payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under
Section 409A, such payments or other benefits may be deferred if deferral will
make such payment or other benefits compliant under Section 409A, or otherwise
such payments or other benefits shall be restructured, to the extent permissible
under Section 409A, in a manner determined by the Company that does not cause
such an accelerated or additional tax.  To the extent any reimbursements or
in-kind benefits due to Executive under this Agreement constitute deferred
compensation under Section 409A, any such reimbursements or in-kind benefits
shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).  Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A. 
References in this Section 3(g) to the Company shall also be deemed to refer to
the Company’s affiliates where necessary to give effect to the intentions of
this Section 3(g).

 

4.                                      Termination of Employment.  Executive’s
employment may be terminated at any time prior to the end of the Term under the
terms described in this Section 4, and the Term shall automatically terminate
upon any termination of Executive’s employment.  For purposes of clarification,
except as provided in Section 5.6, all stock options, restricted stock units and
other equity-based awards will be governed by the terms of the plans, grant
agreements and programs under which such options, restricted stock units or
other awards were granted on any termination of the Term and Executive’s
employment with the Company.

 

(a)                                 Termination by Executive for Other than Good
Reason.  Executive may terminate Executive’s employment hereunder for any reason
or no reason upon 60 days’ prior written notice to the Company referring to this
Section 4(a); provided, however, that a termination by Executive for “Good
Reason” (as defined below) shall not constitute a termination by Executive for
other than Good Reason pursuant to this Section 4(a).  In the event Executive
terminates Executive’s employment for other than Good Reason, Executive shall be
entitled only to the following compensation and benefits (the payments set forth
in Sections 4(a)(i) – 4(a)(iii), collectively, the “Standard Termination
Payments”):

 

(i)                           any accrued but unpaid base salary for services
rendered by Executive to the date of such termination, payable in accordance
with the Company’s regular payroll practices and subject to such deductions or
amounts to be withheld as required by applicable law and regulations or as may
be agreed to by Executive;

 

(ii)                        any vested non-forfeitable amounts owing or accrued
at the date of such termination under benefit plans, programs and arrangements
set forth or referred to in Section 3(e) in which Executive participated during
the Term (which will be paid under the terms and conditions of such plans,
programs, and arrangements (and agreements and documents thereunder)); and

 

(iii)                     reasonable business expenses and disbursements
incurred by Executive prior to such termination will be reimbursed in accordance
with Section 3(d).

 

(b)                                 Termination By Reason of Death.  If
Executive dies during the Term, the last beneficiary designated by Executive by
written notice to the Company (or, in the absence of such designation,
Executive’s estate) shall be entitled only to the Standard Termination Payments,
including any benefits that may be payable under any life insurance benefit of
Executive for which the Company pays

 

3

--------------------------------------------------------------------------------



 

premiums, in accordance with the terms of any such benefit and subject to the
right of the Company (or its applicable affiliate) to at any time amend or
terminate any such benefit.

 

(c)                                  Termination By Reason of Total Disability. 
The Company may terminate Executive’s employment in the event of Executive’s
“Total Disability.”  For purposes of this Agreement, “Total Disability” shall
mean Executive’s (1) becoming eligible to receive benefits under any long-term
disability insurance program of the Company or (2) failure to perform the duties
and responsibilities contemplated under this Agreement for a period of more than
180 days during any consecutive 12-month period due to physical or mental
incapacity or impairment.  In the event that Executive’s employment is
terminated by the Company by reason of Total Disability, Executive shall not be
entitled to receive any compensation or benefits under this Agreement except for
the Standard Termination Payments; provided, however, that the Executive may
separately be entitled to disability payments pursuant to a disability plan
sponsored or maintained by the Company or any of its affiliates providing
benefits to Executive.

 

(d)                                 Termination by the Company for Cause.  The
Company may terminate the employment of Executive at any time for “Cause.”  For
purposes of this Agreement, “Cause” shall mean: (i) gross neglect by Executive
of Executive’s duties hereunder; (ii) Executive’s indictment for or conviction
of a felony, or any non-felony crime or offense involving the property of the
Company or any of its subsidiaries or affiliates or evidencing moral turpitude;
(iii) willful misconduct by Executive in connection with the performance of
Executive’s duties hereunder; (iv) intentional breach by Executive of any
material provision of this Agreement; (v) material violation by Executive of a
material provision of SciPlay’s Code of Business Conduct;  or (vi) any other
willful or grossly negligent conduct of Executive that would make the continued
employment of Executive by the Company materially prejudicial to the best
interests of the Company.  In the event Executive’s employment is terminated for
“Cause,” Executive shall not be entitled to receive any compensation or benefits
under this Agreement except for the Standard Termination Payments.

 

(e)                                  Termination by the Company without Cause or
by Executive for Good Reason.  The Company may terminate Executive’s employment
at any time without Cause, for any reason or no reason, and Executive may
terminate Executive’s employment for “Good Reason.”

 

For purposes of this Agreement “Good Reason” shall mean that, without
Executive’s prior written consent, any of the following shall have occurred: 
(A) a material adverse change to Executive’s duties, positions, titles, or
offices following the Effective Date from those set forth in Section 2, except,
in such case, in connection with the termination of Executive’s employment for
Cause or due to Total Disability, death or expiration of the Term; (B) a
material decrease in base salary provided under this Agreement; (C) the Company
requiring Executive to be based anywhere other than within fifty (50) miles of
Executive’s job location as of the Effective Date, except for reasonably
required travel on the Company’s business; or (D) any other material failure by
the Company to perform any material obligation under, or material breach by the
Company of any material provision of, this Agreement; provided, however, that a
termination by Executive for Good Reason under any of clauses (A) through (D) of
this Section 4(e) shall not be considered effective unless Executive shall have
provided the Company with written notice of the specific reasons for such
termination within thirty (30) days after Executive has knowledge of the event
or circumstance constituting Good Reason and the Company shall have failed to
cure the event or condition allegedly constituting Good Reason within thirty
(30) days after such notice has been given to the Company and Executive actually
terminates his employment within one (1) year following the initial occurrence
of the event giving rise to Good Reason.  In the event that Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason (and not, for the avoidance of doubt, in the event of a

 

4

--------------------------------------------------------------------------------



 

termination pursuant to Section 4(a), (b), (c) or (d) or due to or upon the
expiration of the Term), the Company shall pay or provide the following amounts
to Executive:

 

(i)                                     the Standard Termination Payments;

 

(ii)                                  an amount equal to the sum of
(A) Executive’s annual base salary then in effect multiplied by two (2) and
(B) an amount equal to the highest Cash Incentive Compensation paid to Executive
in respect of the two (2) most recent fiscal years of the Company , but not more
than Executive’s base salary for the then current fiscal year; provided that, if
such termination occurs prior to payment of the Cash Incentive Compensation for
fiscal year 2020, such amount shall be Executive’s base salary for the current
fiscal year (such amount under this sub-clause (B), the “Severance Bonus
Amount”), such amount under this clause (ii) payable in equal installments in
accordance with the Company’s normal payroll practices over a period of
twenty-four (24) months after such termination, and otherwise in accordance with
Section 4(g);

 

(iii)                               no later than March 15 following the end of
the year in which such termination occurs, in lieu of any Cash Incentive
Compensation for the year in which such termination occurs, payment of an amount
equal to (A) the Cash Incentive Compensation which would have been payable to
Executive had Executive remained in employment with the Company during the
entire year in which such termination occurred, multiplied by (B) a fraction the
numerator of which is the number of days Executive was employed by the Company
or Phantom EFX, LLC in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs;

 

(iv)                              if Executive elects to continue medical
coverage under the Company’s group health plan in accordance with COBRA, the
full monthly premiums for such coverage on a monthly basis until the earlier of:
(A) a period of twelve (12) months has elapsed; or (B) Executive is eligible for
medical coverage under a plan provided by a new employer; and

 

(v)                                 in the event such termination occurs prior
to the payout of any outstanding awards under the SEIP then held by Executive
for which the applicable performance period has commenced prior to the date of
such termination, payment of an amount equal to (A) the amount which would have
been payable to Executive pursuant to such award had Executive remained in
employment with the Company until the payout of such award, multiplied by (B) a
fraction the numerator of which is the number of days Executive was employed by
the Company or Phantom EFX, LLC during the applicable performance period, and
the denominator of which is the total number of days in such performance period
(the “Pro-Rata SEIP Payment.”)

 

For the avoidance of doubt, any awards under the SEIP held by Executive for
which the applicable performance period has not commenced prior to the date of
such termination shall be forfeited in full.

 

(f)                                   Expiration of Term of Agreement.  In the
event Executive’s employment is terminated by the Company at the end of the
Term, Executive shall receive:

 

5

--------------------------------------------------------------------------------



 

(i)                                     the Standard Termination Payments;

 

(ii)                                  an amount equal to the Executive’s annual
base salary then in effect payable in equal installments in accordance with the
Company’s normal payroll practices over a period of 12 months after such
termination, and otherwise in accordance with Section 4(g);

 

(iii)                               no later than March 15 following the end of
the year in which such termination occurs, in lieu of any Cash Incentive
Compensation for the year in which such termination occurs, payment of an amount
equal to (A) the Cash Incentive Compensation which would have been payable to
Executive had Executive remained in employment with the Company during the
entire year in which such termination occurred, multiplied by (B) a fraction the
numerator of which is the number of days Executive was employed by the Company
in the year in which such termination occurs and the denominator of which is the
total number of days in the year in which such termination occurs;

 

(iv)                              if Executive elects to continue medical
coverage under the Company’s group health plan in accordance with COBRA, the
full monthly premiums for such coverage on a monthly basis until the earlier of:
(A) a period of twelve (12) months has elapsed; or (B) Executive is eligible for
medical coverage under a plan provided by a new employer; and

 

(v)                                 the Pro-Rata SEIP Payment.

 

(g)                                  Timing of Certain Payments under
Section 4.  For purposes of Section 409A, references herein to the Executive’s
“termination of employment” shall refer to Executive’s separation of services
with the Company within the meaning of Treas. Reg. Section 1.409A-1(h).  If at
the time of Executive’s separation of service with the Company other than as a
result of Executive’s death, (i) Executive is a “specified employee” (as defined
in Section 409A(a)(2)(B)(i) of the Code), (ii) one or more of the payments or
benefits received or to be received by Executive pursuant to this Agreement
would constitute deferred compensation subject to Section 409A, and (iii) the
deferral of the commencement of any such payments or benefits otherwise payable
hereunder as a result of such separation of service is necessary in order to
prevent any accelerated or additional tax under Section 409A, such payments may
be made as follows: (i) no payments for a six-month period following the date of
Executive’s separation of service with the Company; (ii) an amount equal to the
aggregate sum that would have been otherwise payable during the initial
six-month period paid in a lump sum on the first payroll date following six
(6) months following the date of Executive’s separation of service with the
Company (subject to such deductions or amounts to be withheld as required by
applicable law and regulations); and (iii) during the period beginning six
(6) months following Executive’s separation of service with the Company through
the remainder of the applicable period, payment of the remaining amount due in
equal installments in accordance with the Company’s standard payroll practices
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations).

 

(h)                                 Mitigation.  In the event the Executive’s
employment is terminated in accordance with Section 4(e) or (f) and Executive is
employed by or otherwise engaged to provide services to another person or entity
at any time prior to the end of any period of payments to or on behalf of
Executive contemplated by this Section 4, Executive shall immediately advise the
Company of such employment or engagement and his compensation therefor and the
Company’s obligation to make payments pursuant to Section 4(e) or (f) shall be
reduced by any base compensation payable to Executive during the applicable
period through such other employment or engagement.

 

6

--------------------------------------------------------------------------------



 

(i)                                     Set-Off.  To the fullest extent
permitted by law and provided an acceleration of income or the imposition of an
additional tax under Section 409A would not result, any amounts otherwise due to
Executive hereunder (including any payments pursuant to this Section 4) shall be
subject to set-off with respect to any amounts Executive otherwise owes the
Company or any subsidiary or affiliate thereof.

 

(j)                                    No Other Benefits or Compensation. 
Except as may be specifically provided under this Agreement, under any other
effective written agreement between Executive and the Company, or under the
terms of any plan or policy applicable to Executive, Executive shall have no
right to receive any other compensation from the Company or any subsidiary or
affiliate thereof, or to participate in any other plan, arrangement or benefit
provided by the Company or any subsidiary or affiliate thereof, with respect to
any future period after such termination or resignation.  Executive acknowledges
and agrees that Executive is entitled to no compensation or benefits from the
Company or any of its subsidiaries or affiliates of any kind or nature
whatsoever in respect of periods prior to the date of this Agreement.

 

(k)                                 Release of Employment Claims; Compliance
with Section 5.  Executive agrees, as a condition to receipt of any termination
payments provided for in Section 4(e) or (f) (i.e., payments other than the
Standard Termination Payments), that Executive will execute a general release
agreement, in a form reasonably satisfactory to the Company, releasing any and
all claims arising out of Executive’s employment and the termination of such
employment.  The Company shall provide Executive with the proposed form of
general release agreement referred to in the immediately preceding sentence no
later than five (5) days following the date of termination.  Executive shall
thereupon have at least 21 days to consider such general release agreement and,
if Executive executes such general release agreement, shall have seven (7) days
after execution of such general release agreement to revoke such general release
agreement.  Absent such revocation, such general release agreement shall become
binding on Executive.  If Executive does not revoke such general release
agreement, payments contingent on such general release agreement shall be paid
on the later of the 60th day after the date of termination or the date such
payments are otherwise scheduled to be paid pursuant to this Agreement
(including pursuant to Section 4(g) hereof).  The Company’s obligation to make
any termination payments and benefits provided for in this Section 4 other than
the Standard Termination Payments shall immediately cease if Executive willfully
or materially breaches Section 5.1, 5.2, 5.3, 5.4, or 5.8.

 

(l)                                     Section 280G.  If the aggregate of all
amounts and benefits due to the Executive under this Agreement or any other
plan, program, agreement or arrangement of the Company or any of its affiliates,
which, if received by the Executive in full, would constitute “parachute
payments,” as such term is defined in and under Section 280G of the Code
(collectively, “Change in Control Benefits”), reduced by all Federal, state and
local taxes applicable thereto, including the excise tax imposed pursuant to
Section 4999 of the Code, is less than the amount the Executive would receive,
after all such applicable taxes, if the Executive received aggregate Change in
Control Benefits equal to an amount which is $1.00 less than three (3) times the
Executive’s “base amount,” as defined in and determined under Section 280G of
the Code, then such Change in Control Benefits shall be reduced or eliminated to
the extent necessary so that the Change in Control Benefits received by the
Executive will not constitute parachute payments. If a reduction in the Change
in Control Benefits is necessary, reduction shall occur in the following order
unless the Executive elects in writing a different order, subject to the
Company’s consent (which shall not be unreasonably withheld or delayed):
(i) severance payment based on multiple of base salary; (ii) other cash
payments; (iii) any pro-rated bonus paid as severance; (iv) acceleration of
vesting of stock options with an exercise price that exceeds the then fair
market value of stock subject to the option, provided such options are not
permitted to be valued under Treasury Regulations Section 1.280G-1 Q/A — 24(c);
(v) any equity awards accelerated or otherwise valued at full value, provided
such equity awards are not permitted to be valued under Treasury Regulations
Section 1.280G-1 Q/A — 24(c); (vi) acceleration of vesting of stock options with
an exercise price that exceeds the then fair market value of stock subject to
the option, provided such options are permitted to be valued under Treasury
Regulations Section 1.280G-1 Q/A — 24(c); (vii)

 

7

--------------------------------------------------------------------------------



 

acceleration of vesting of all other stock options and equity awards; and
(viii) within any category, reductions shall be from the last due payment to the
first.

 

It is possible that after the determinations and selections made pursuant to the
preceding paragraph that the Executive will receive Change in Control Benefits
that are, in the aggregate, either more or less than the amounts contemplated by
the preceding paragraph (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this paragraph.  If
there is an Underpayment, the Company shall pay the Executive an amount
consistent with this paragraph.

 

5.                                      Noncompetition; Non-solicitation;
Nondisclosure; etc.

 

5.1 Noncompetition; Non-solicitation.

 

(a)                                 Executive acknowledges the highly
competitive nature of the Company’s business and that access to the Company’s
confidential records and proprietary information renders Executive special and
unique within the Company’s industries.  In consideration of the amounts that
may hereafter be paid to Executive pursuant to this Agreement (including
Sections 3 and 4(e) and (f)), Executive agrees that during the Term (including
any extensions thereof) and during the Covered Time (as defined in
Section 5.1(e)), Executive, alone or with others, will not, directly or
indirectly, engage (as owner, investor, partner, stockholder, employer,
employee, consultant, advisor, director or otherwise) in any Competing
Business.  For purposes of this Section 5, “Competing Business” shall mean any
business or operations: (i)(A) involving the design, development, production,
sale, lease, license, provision, operation or management (as the case may be) of
(1) any mobile or online gaming games or game content, including social games or
game content, whether accessed through websites or mobile phone or tablet
applications (or similar known, or hereafter existing, technologies), (2)  any
mobile or online wagering products, including sports betting, whether accessed
through websites or mobile phone or tablet applications (or similar known, or
hereafter existing, technologies), or (3) any systems, applications, platforms,
marketing programs, distribution channels, websites, proprietary or licensed
content (including themes, entertainment and brands), loyalty and customer
relationship management programs, or other products or services related to any
of the foregoing under sub-clauses (1) or (2); or (B) in which the Company is
then or was within the previous twelve (12) months engaged, or in which the
Company, to Executive’s knowledge, contemplates to engage in during the Term or
the Covered Time; (ii) in which Executive was engaged or involved (whether in an
executive or supervisory capacity or otherwise) on behalf of the Company or with
respect to which Executive has obtained proprietary or confidential information;
and (iii) which were conducted anywhere in the United States or in any other
geographic area in which such business was conducted or contemplated to be
conducted by the Company.  Notwithstanding anything to the contrary in the
foregoing, the holding of up to one percent (1%) of the outstanding equity in a
publicly traded entity for passive investment purposes shall not, in and of
itself, be construed as engaging in a Competing Business.

 

(b)                                 In further consideration of the amounts that
may hereafter be paid to Executive pursuant to this Agreement (including
Sections 3 and 4(e) and (f)), Executive agrees that, during the Term (including
any extensions thereof) and during the Covered Time, Executive shall not,
directly or indirectly:  (i) solicit or attempt to induce any of the employees,
agents, consultants or representatives of the Company to terminate his, her, or
its relationship with the Company; (ii) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to become
employees, agents, consultants or representatives of any other person or entity;
(iii) solicit or attempt to induce any customer, vendor or distributor of the
Company to curtail or cancel any business with the Company; or (iv) hire any
person who, to Executive’s actual knowledge, is, or was within one-hundred and
eighty (180) days prior to such hiring, an employee of the Company. Sections
(i) and (ii) are limited to employees, agents, consultants and representatives
with whom Executive had material contact for the purpose of performing
Executive’s

 

8

--------------------------------------------------------------------------------



 

job duties or about whom Executive obtained confidential information during
Executive’s employment.  Section (iii) is limited to customers, vendors and
distributors with whom Executive had material contact for the purpose of
performing his job duties, or about whom Executive obtained confidential
information during his employment.

 

(c)                                  During the Term (including any extensions
thereof) and during the Covered Time, Executive agrees that upon the earlier of
Executive’s (i) negotiating with any Competitor (as defined below) concerning
the possible employment of Executive by the Competitor, (ii) responding to
(other than for the purpose of declining) an offer of employment from a
Competitor, or (iii) becoming employed by a Competitor, (A) Executive will
provide copies of Section 5 of this Agreement to the Competitor, and (B) in the
case of any circumstance described in clause (iii) of this section occurring
during the Covered Time, and in the case of any circumstance described in
clauses (i) or (ii) of this section occurring during the Term or during the
Covered Time, Executive will promptly provide notice to the Company of such
circumstances.  Executive further agrees that the Company may provide notice to
a Competitor of Executive’s obligations under this Agreement.  For purposes of
this Agreement, “Competitor” shall mean any person or entity (other than the
Company, its subsidiaries or affiliates) that engages, directly or indirectly,
in the United States or any other geographic area in any Competing Business;
provided, however, the parties agree that an entity that is a Competitor solely
on the basis that it is a distributor, general platform, advertising platform or
licensor shall not be deemed to be engaged in a Competing Business.

 

(d)                                 Executive understands that the restrictions
in this Section 5.1 may limit Executive’s ability to earn a livelihood in a
business similar to the business of the Company but nevertheless agrees and
acknowledges that the consideration provided under this Agreement (including
Sections 3 and 4(e) and (f)) is sufficient to justify such restrictions. In
consideration thereof and in light of Executive’s education, skills and
abilities, Executive agrees that Executive will not assert in any forum that
such restrictions prevent Executive from earning a living or otherwise should be
held void or unenforceable.

 

(e)                                  For purposes of this Section 5.1, “Covered
Time” shall mean the period beginning on the date of termination of Executive’s
employment and ending twenty-four (24) months thereafter.

 

(f)                                   In the event that a court of competent
jurisdiction or arbitrator(s), as the case may be, determine that the provisions
of this Section 5.1 are unenforceable for any reason, the parties acknowledge
and agree that the court or arbitrator(s) is expressly empowered to reform any
provision of this Section so as to make them enforceable as described in
Section 10 below.

 

5.2                               Proprietary Information; Inventions.

 

(a)                                 Executive acknowledges that, during the
course of Executive’s employment with the Company, Executive necessarily will
have (and during any employment by, or affiliation with, the Company prior to
the Term has had) access to and make use of proprietary information and
confidential records of the Company.  Executive covenants that Executive shall
not during the Term or at any time thereafter, directly or indirectly, use for
Executive’s own purpose or for the benefit of any person or entity other than
the Company, nor otherwise disclose to any person or entity, any such
proprietary information, unless and to the extent such disclosure has been
authorized in writing by the Company or is otherwise required by law.  The term
“proprietary information” means:  (i) the software products, programs,
applications, and processes utilized by the Company; (ii) the name and/or
address of any customer or vendor of the Company or any information concerning
the transactions or relations of any customer or vendor of the Company with the
Company; (iii) any information concerning any product, technology, or procedure
employed by the Company but not generally known to its customers or vendors or
competitors, or under development by or being tested by the Company but not at
the time offered generally to customers or vendors; (iv) any information
relating to the Company’s computer software, computer systems, pricing or

 

9

--------------------------------------------------------------------------------



 

marketing methods, sales margins, cost of goods, cost of material, capital
structure, operating results, borrowing arrangements or business plans; (v) any
information identified as confidential or proprietary in any line of business
engaged in by the Company; (vi) any information that, to Executive’s actual
knowledge, the Company ordinarily maintains as confidential or proprietary;
(vii) any business plans, budgets, advertising or marketing plans; (viii) any
information contained in any of the Company’s written or oral policies and
procedures or manuals; (ix) any information belonging to customers, vendors or
any other person or entity which the Company, to Executive’s actual knowledge,
has agreed to hold in confidence; and (x) all written, graphic, electronic data
and other material containing any of the foregoing.  Executive acknowledges that
information that is not novel or copyrighted or patented may nonetheless be
proprietary information.  The term “proprietary information” shall not include
information generally known or available to the public, information that becomes
available to Executive on an unrestricted, non-confidential basis from a source
other than the Company or any of its directors, officers, employees, agents or
other representatives (without breach of any obligation of confidentiality of
which Executive has knowledge, after reasonable inquiry, at the time of the
relevant disclosure by Executive), or general internet-based or mobile wagering
or social gaming industry information to the extent not particularly related or
proprietary to the Company that was already known to Executive at the time
Executive commences his employment by the Company that is not subject to
nondisclosure by virtue of Executive’s prior employment or otherwise. 
Notwithstanding the foregoing and Section 5.3, Executive may disclose or use
proprietary information or confidential records solely to the extent (A) such
disclosure or use may be required or appropriate in the performance of his
duties as a director or employee of the Company, (B) required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order him to divulge,
disclose or make accessible such information (provided that in such case
Executive shall first give the Company prompt written notice of any such legal
requirement, disclose no more information than is so required and cooperate
fully with all efforts by the Company to obtain a protective order or similar
confidentiality treatment for such information), (C) such information or records
becomes generally known to the public without his violation of this Agreement,
or (D) disclosed to Executive’s spouse, attorney and/or his personal tax and
financial advisors to the extent reasonably necessary to advance Executive’s
tax, financial and other personal planning (each an “Exempt Person”); provided,
however, that any disclosure or use of any proprietary information or
confidential records by an Exempt Person shall be deemed to be a breach of this
Section 5.2 or Section 5.3 by Executive.

 

(b)                                 Executive agrees that all processes,
technologies and inventions (collectively, “Inventions”), including new
contributions, improvements, ideas and discoveries, whether patentable or not,
conceived, developed, invented or made by Executive during the Term (and during
any employment by, or affiliation with, the Company prior to the Term) shall
belong to the Company, provided that such Inventions grew out of Executive’s
work with the Company or any of its subsidiaries or affiliates, are related in
any manner to the business (commercial or experimental) of the Company or any of
its subsidiaries or affiliates or are conceived or made on the Company’s time or
with the use of the Company’s facilities or materials.  Executive shall further:
(i) promptly disclose such Inventions to the Company; (ii) assign to the
Company, without additional compensation, all patent and other rights to such
Inventions for the United States and foreign countries; (iii) sign all papers
necessary to carry out the foregoing; and (iv) give testimony in support of
Executive’s inventorship.  If any Invention is described in a patent application
or is disclosed to third parties, directly or indirectly, by Executive within
two (2) years after the termination of Executive’s employment with the Company,
it is to be presumed that the Invention was conceived or made during the Term. 
Executive agrees that Executive will not assert any rights to any Invention as
having been made or acquired by Executive prior to the date of this Agreement,
except for Inventions, if any, disclosed in Exhibit A to this Agreement.

 

5.3                               Confidentiality and Surrender of Records.
 Executive shall not, during the Term or at any time thereafter (irrespective of
the circumstances under which Executive’s employment by the

 

10

--------------------------------------------------------------------------------



 

Company terminates), except to the extent required by law, directly or
indirectly publish, make known or in any fashion disclose any confidential
records to, or permit any inspection or copying of confidential records by, any
person or entity other than in the course of such person’s or entity’s
employment or retention by the Company, nor shall Executive retain, and will
deliver promptly to the Company, any of the same following termination of
Executive’s employment hereunder for any reason or upon request by the Company. 
For purposes hereof, “confidential records” means those portions of
correspondence, memoranda, files, manuals, books, lists, financial, operating or
marketing records, magnetic tape, or electronic or other media or equipment of
any kind in Executive’s possession or under Executive’s control or accessible to
Executive which contain any proprietary information.  All confidential records
shall be and remain the sole property of the Company during the Term and
thereafter.

 

Notwithstanding anything herein to the contrary, nothing in this Agreement shall
(i) prohibit Executive from making reports of possible violations of federal law
or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by the Company of any reporting
described in clause (i). Executive understands that activities protected by
Sections 5.2 and 5.3 may include disclosure of trade secret or confidential
information within the limitations permitted by the Defend Trade Secrets Act
(“DTSA”).  And, in this regard, Executive acknowledges notification that under
the DTSA no individual will be held criminally or civilly liable under Federal
or State trade secret law for disclosure of a trade secret (as defined in the
Economic Espionage Act) that is: (A) made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney, and
made solely for the purpose of reporting or investigating a suspected violation
of law; or (B) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public.
And, an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.

 

5.4                               Non-disparagement.  Executive shall not,
during the Term and thereafter, disparage in any material respect the Company,
any affiliate of the Company, any of their respective businesses, any of their
respective officers, directors or employees, or the reputation of any of the
foregoing persons or entities.  Notwithstanding the foregoing, nothing in this
Agreement shall preclude Executive from making truthful statements that are
required by applicable law, regulation or legal process.

 

5.5                               No Other Obligations.  Executive represents
that Executive is not precluded or limited in Executive’s ability to undertake
or perform the duties described herein by any contract, agreement or restrictive
covenant.  Executive covenants that Executive shall not employ the trade secrets
or proprietary information of any other person in connection with Executive’s
employment by the Company without such person’s authorization.

 

5.6                               Forfeiture of Outstanding Equity Awards;
“Clawback” Policies.  The other provisions of this Agreement notwithstanding, if
Executive willfully and materially fails to comply with Section 5.1, 5.2, 5.3,
5.4, or 5.8, all options to purchase common stock, restricted stock units and
other equity-based awards granted by the Company or any of its affiliates
(whether prior to, contemporaneous with, or subsequent to the date hereof) and
held by Executive or a transferee of Executive shall be immediately forfeited
and cancelled.  Executive acknowledges and agrees that, notwithstanding anything
contained in this Agreement or any other agreement, plan or program, any
incentive-based compensation or benefits contemplated under this Agreement
(including incentive compensation and equity-based awards) shall be subject to
recovery by the Company under any compensation recovery or “clawback” policy,
generally applicable to executives of the Company, that the Company may adopt
from time to time,

 

11

--------------------------------------------------------------------------------



 

including any policy which the Company may be required to adopt under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations of the Securities and Exchange Commission thereunder
or the requirements of any national securities exchange on which the Company’s
common stock may be listed.

 

5.7                               Enforcement.  Executive acknowledges and
agrees that, by virtue of Executive’s position, services and access to and use
of confidential records and proprietary information, any violation by Executive
of any of the undertakings contained in this Section 5 would cause the Company
immediate, substantial and irreparable injury for which it has no adequate
remedy at law.  Accordingly, Executive agrees and consents to the entry of an
injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5.  Executive waives posting of any bond otherwise necessary to
secure such injunction or other equitable relief.  Rights and remedies provided
for in this Section 5 are cumulative and shall be in addition to rights and
remedies otherwise available to the parties hereunder or under any other
agreement or applicable law.

 

5.8                               Cooperation with Regard to Litigation.
 Executive agrees to cooperate reasonably with the Company, during the Term and
thereafter (including following Executive’s termination of employment for any
reason), by being available to testify on behalf of the Company in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative. 
In addition, except to the extent that Executive has or intends to assert in
good faith an interest or position adverse to or inconsistent with the interest
or position of the Company, Executive agrees to cooperate reasonably with the
Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), to assist the Company in any such
action, suit, or proceeding by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Company, in each case, as reasonably requested by the Company.  The
Company agrees to pay (or reimburse, if already paid by Executive) all
reasonable travel and communication expenses actually incurred in connection
with Executive’s cooperation and assistance.

 

5.9                               Survival.  The provisions of this Section 5
shall survive the termination of the Term and any termination or expiration of
this Agreement.

 

5.10                        Company.  For purposes of this Section 5, references
to the “Company” shall include the Company and each subsidiary and/or affiliate
of the Company (and each of their respective joint ventures and equity method
investees).

 

6.                                      Code of Conduct.  Executive acknowledges
that Executive has read the Company’s Code of Business Conduct and agrees to
abide by such Code of Business Conduct, as amended or supplemented from time to
time, and other policies applicable to employees and executives of the Company.

 

7.                                      Indemnification.  The Company shall
indemnify Executive to the full extent permitted under the Company’s Certificate
of Incorporation or By-Laws and pursuant to any other agreements or policies in
effect from time to time in connection with any action, suit or proceeding to
which Executive may be made a party by reason of Executive being an officer,
director or employee of the Company or of any subsidiary or affiliate of the
Company.

 

8.                                      Assignability; Binding Effect.  Neither
this Agreement nor the rights or obligations hereunder of the parties shall be
transferable or assignable by Executive, except in accordance with the laws of
descent and distribution and as specified below.  The Company may assign this
Agreement and the Company’s rights and obligations hereunder to any affiliate of
the Company, provided that upon any such assignment the Company shall remain
liable for the obligations to Executive hereunder.  This Agreement shall be
binding upon and inure to the benefit of Executive, Executive’s heirs,
executors, administrators,

 

12

--------------------------------------------------------------------------------



 

and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.

 

9.                                      Complete Understanding; Amendment;
Waiver.

 

(a)                                 This Agreement constitutes the complete
understanding between the parties with respect to the employment of Executive
and supersedes all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereof, including
superseding any entitlements to benefits or payments pursuant to any severance
plan, policy, practice or arrangement maintained by the Company or any affiliate
thereof as of the Effective Date, and no statement, representation, warranty or
covenant has been made by either party with respect thereto except as expressly
set forth herein.  Except as contemplated by Sections 3(g), 5.1(f) and 10, this
Agreement shall not be modified, amended or terminated except by a written
instrument signed by each of the parties.  Any waiver of any term or provision
hereof, or of the application of any such term or provision to any
circumstances, shall be in writing signed by the party charged with giving such
waiver.  Waiver by either party of any breach hereunder by the other party shall
not operate as a waiver of any other breach, whether similar to or different
from the breach waived.  No delay by either party in the exercise of any rights
or remedies shall operate as a waiver thereof, and no single or partial exercise
by either party of any such right or remedy shall preclude other or further
exercise thereof.

 

(b)                                 Notwithstanding the generality of
Section 9(a), the parties and Phantom EFX, LLC, which shall be a party to this
Agreement solely for purposes of this Section 9(b), agree that the Prior
Employment Agreement shall terminate and be of no further force or effect as of
the Effective Date.

 

10.                               Severability.  If any provision of this
Agreement or the application of any such provision to any person or
circumstances shall be determined by any court of competent jurisdiction to be
invalid or unenforceable to any extent, the remainder of this Agreement, or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by law.  If any provision of this Agreement, or any part
thereof, is held to be invalid or unenforceable because of the scope or duration
of or the area covered by such provision, the parties agree that the court
making such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. 
The parties recognize that if, in any judicial proceeding, a court shall refuse
to enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable covenant contained in this Agreement shall be deemed
eliminated from these provisions to the extent necessary to permit the remaining
separate covenants to be enforced.  In the event that any court determines that
the time period or the area, or both, are unreasonable and that any of the
covenants is to that extent invalid or unenforceable, the parties agree that
such covenants will remain in full force and effect, first, for the greatest
time period, and second, in the greatest geographical area that would not render
them unenforceable.

 

11.                               Survivability.  The provisions of this
Agreement which by their terms call for performance subsequent to termination of
Executive’s employment hereunder, or of this Agreement, shall so survive such
termination, whether or not such provisions expressly state that they shall so
survive.

 

13

--------------------------------------------------------------------------------



 

12.                               Governing Law; Arbitration.

 

(a)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada
applicable to agreements made and to be wholly performed within that State,
without regard to its conflict of laws provisions.

 

(b)                                 Arbitration.

 

(i)                                     Executive and the Company agree that,
except for claims for workers’ compensation, unemployment compensation, and any
other claim that is non-arbitrable under applicable law, final and binding
arbitration shall be the exclusive forum for any dispute or controversy between
them, including disputes arising under or in connection with this Agreement,
Executive’s employment, and/or termination of employment, with the Company;
provided, however, that the Company shall be entitled to commence an action in
any court of competent jurisdiction for injunctive relief in connection with any
alleged actual or threatened violation of any provision of Section 5.  For
purposes of entering judgment on an arbitrators award) or seeking injunctive
relief with regard to Section 5, the Company and Executive hereby consent to the
exclusive personal jurisdiction in the state and federal courts located in Las
Vegas, Nevada; provided that damages for any alleged violation of Section 5, as
well as any claim, counterclaim or cross-claim brought by Executive or any
third-party in response to, or in connection with any court action commenced by
the Company seeking said injunctive relief shall remain exclusively subject to
final and binding arbitration as provided for herein.  The Company and Executive
hereby waive, to the fullest extent permitted by applicable law, any objection
which either may now or hereafter have to such jurisdiction, venue and any
defense of inconvenient forum. Thus, except for the claims carved out above,
this Agreement includes all common-law and statutory claims (whether arising
under federal state or local law), including any claim for breach of contract,
fraud, fraud in the inducement, unpaid wages, wrongful termination, and gender,
age, national origin, sexual orientation, marital status, disability, or any
other protected status.

 

(ii)                                  Any arbitration under this Agreement shall
be filed exclusively with, and administered by, the American Arbitration
Association in Las Vegas, Nevada before three arbitrators, in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect at the time of submission to arbitration.  The
Company and Executive hereby agree that a judgment upon an award rendered by the
arbitrators may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law.  The Company shall pay all costs uniquely
attributable to arbitration, including the administrative fees and costs of the
arbitrators.  Each party shall pay that party’s own costs and attorney fees, if
any, unless the arbitrators rule otherwise.  Executive understands that
Executive is giving up no substantive rights, and this Agreement simply governs
forum.  The arbitrators shall apply the same standards a court would apply to
award any damages, attorney fees or costs.  Executive shall not be required to
pay any fee or cost that Executive would not otherwise be required to pay in a
court action, unless so ordered by the arbitrators.

 

 

EXECUTIVE INITIALS: 

COMPANY INITIALS: MDC

 

(c)                                  WAIVER OF JURY TRIAL.  BY SIGNING THIS
AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL
AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT
FOR ANY DISPUTE SUBJECT TO THE TERMS OF THIS ARBITRATION PROVISION.

 

13.                               Titles and Captions.  All paragraph titles or
captions in this Agreement are for convenience only and in no way define, limit,
extend or describe the scope or intent of any provision hereof.

 

14

--------------------------------------------------------------------------------



 

14.                               Joint Drafting.  In recognition of the fact
that the parties had an equal opportunity to negotiate the language of, and
draft, this Agreement, the parties acknowledge and agree that there is no single
drafter of this Agreement and, therefore, the general rule that ambiguities are
to be construed against the drafter is, and shall be, inapplicable.  If any
language in this Agreement is found or claimed to be ambiguous, each party shall
have the same opportunity to present evidence as to the actual intent of the
parties with respect to any such ambiguous language without any inference or
presumption being drawn against any party hereto.

 

15.                               Notices.  All notices and other communications
to be given or to otherwise be made to any party to this Agreement shall be
deemed to be sufficient if contained in a written instrument delivered in person
or duly sent by certified mail or by a recognized national courier service,
postage or charges prepaid, (a) to SciPlay Corporation, Attn: Legal Department,
6601 Bermuda Road, Las Vegas NV 89119, (b) to Executive, at the last address
shown in the Company’s records, or (c) to such other replacement address as may
be designated in writing by the addressee to the addressor.

 

16.                               Licensing Requirements. To the extent required
by his position, Executive may be required to submit to background, suitability
and licensing investigations conducted by multiple regulators.   Executive
agrees to fully cooperate with both the Company and any regulators by furnishing
all requested information, including personal information regarding Executive
and Executive’s family members, and documentation during the regulatory process
if required. Executive agrees to fully cooperate with and conform to all
regulatory requests for information in the required timeframe.  Compliance with
this requirement is a material provision of this Agreement.

 

17.                               Interpretation.  When a reference is made in
this Agreement to a Section, such reference shall be to a Section of this
Agreement unless otherwise indicated.  Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation,” unless the context otherwise indicates.  When
a reference in this Agreement is made to a “party” or “parties,” such reference
shall be to a party or parties to this Agreement unless otherwise indicated or
the context requires otherwise.  Unless the context requires otherwise, the
terms “hereof,” “herein,” “hereby,” “hereto”, “hereunder” and derivative or
similar words in this Agreement refer to this entire Agreement.  Unless the
context requires otherwise, words in this Agreement using the singular or plural
number also include the plural or singular number, respectively, and the use of
any gender herein shall be deemed to include the other genders.  References in
this Agreement to “dollars” or “$” are to U.S. dollars.  When a reference is
made in this Agreement to a law, statute or legislation, such reference shall be
to such law, statute or legislation as it may be amended, modified, extended or
re-enacted from time to time (including any successor law, statute or
legislation) and shall include any regulations promulgated thereunder from time
to time.  The headings used herein are for reference only and shall not affect
the construction of this Agreement.

 

[remainder of page intentionally left blank]

 

15

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date above written.

 

 

SCIPLAY PARENT COMPANY, LLC

 

 

 

By:

/s/ Michael Cody

 

 

Name: Michael D. Cody

 

 

Title: Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Joshua Wilson

 

Joshua J. Wilson

 

 

 

 

 

Solely for purposes of Section 9(b) of the agreement,
PHANTOM EFX, LLC

 

 

 

By:

SciPlay Holding Company, LLC, its managing member

 

 

 

 

By:

/s/ Michael A. Quartieri

 

 

Name: Michael A. Quartieri

 

 

Title: Treasurer and Secretary

 

16

--------------------------------------------------------------------------------



 

Exhibit A

 

Inventions

 

NONE

 

17

--------------------------------------------------------------------------------